--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

     STOCK PURCHASE AGREEMENT, dated as of March 14, 2011 (this “Agreement”), by
and among CORRIDOR VENTURES I ACQUISITION CORP., a Nevada corporation (the
“Company”), CORRIDOR VENTURES, LLC (the “Seller”) and ASIA JUNWEI FINANCE
CAPITAL GROUP COMPANY LIMITED, a Samoan corporation (the “Purchaser”). Each of
the Company, the Seller and the Purchaser are referred to herein as a “Party”
and collectively, as the “Parties”.

BACKGROUND

     Seller intends to sell and Purchaser intends to purchase 1,950,000 shares
of common stock (the “Seller Shares”) of Company. The Seller Shares represent
approximately 97.5% of the issued and outstanding capital stock of the Company.

     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
and covenants herein contained, the Seller and the Purchaser hereby agree as
follows:

     1. Purchase and Sale.

     The Seller shall sell, transfer, convey and deliver unto the Purchaser the
Seller Shares, and the Purchaser shall acquire and purchase from the Seller the
Seller Shares.

     2. Purchase Price. The purchase price (the “Purchase Price”) for the Seller
Shares, in the aggregate, is Ten Thousand Dollars ($10,000), payable at Closing
(defined below).

     3. The Closing.

               (a) General. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place by exchange of documents among the
Parties by fax or courier, as appropriate, following the satisfaction or waiver
of all conditions to the obligations of the Parties to consummate the
transactions contemplated hereby (other than conditions with respect to actions
the respective Parties will take at the Closing itself) not later than March 1,
2011 or such other date as the Purchaser and the Seller may mutually determine
(the “Closing Date”).

               (b) Deliveries at the Closing. At the Closing: (i) the Seller
shall deliver to the Purchaser the various certificates, instruments, and
documents referred to in Section 10(a) below; (ii) the Purchaser shall deliver
to the Seller the various certificates, instruments, and documents referred to
in Section 10(b) below; (iii) the Purchaser shall deliver the Purchase Price;
and (iv) the Seller shall deliver to the Purchaser a certificates evidencing the
Seller Shares (the “Certificate”), endorsed in blank or accompanied by duly
executed assignment documents and including a Medallion Guarantee.

--------------------------------------------------------------------------------

     4. Representations and Warranties of the Seller.

     The Seller represents and warrants to the Purchaser that the statements
contained in this Section 4, with respect to the Seller, are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 4).

               (a) The Seller has the power and authority to execute, deliver
and perform its obligations under this Agreement and to sell, assign, transfer
and deliver to the Purchaser the Seller Shares as contemplated hereby. No
permit, consent, approval or authorization of, or declaration, filing or
registration with any governmental or regulatory authority or consent of any
third party is required in connection with the execution and delivery by Seller
of this Agreement and the consummation of the transactions contemplated hereby.

               (b) Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby or compliance with the
terms and conditions hereof by the Seller will violate or result in a breach of
any term or provision of any agreement to which any Seller is bound or is a
party, or be in conflict with or constitute a default under, or cause the
acceleration of the maturity of any obligation of the Seller under any existing
agreement or violate any order, writ, injunction, decree, statute, rule or
regulation applicable to the Seller or any properties or assets of the Seller.

               (c) This Agreement has been duly and validly executed by the
Seller, and constitutes the valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or other laws affecting
creditors' rights generally or by limitations, on the availability of equitable
remedies.

               (d) The Seller shall indemnify, defend and hold harmless
Purchaser from and against all liabilities incurred by Purchaser, directly or
indirectly, including without limitation, all reasonable attorney’s fees and
court costs, arising out of or in connection with the purchase of the Seller
Shares set forth in this Agreement, except where fraud, intent to defraud or
default of payment evolves on the part of Purchaser.

               (e) The Seller owns the Seller Shares free and clear of all
liens, charges, security interests, encumbrances, claims of others, options,
warrants, purchase rights, contracts, commitments, equities or other claims or
demands of any kind (collectively, “Liens”), and upon delivery of the Seller
Shares to the Purchaser, the Purchaser will acquire good, valid and marketable
title thereto free and clear of all Liens. The Seller is not a party to any
option, warrant, purchase right, or other contract or commitment that could
require the Seller to sell, transfer, or otherwise dispose of any capital stock
of the Company (other than pursuant to this Agreement). The Seller is not a
party to any voting trust, proxy, or other agreement or understanding with
respect to the voting of any capital stock of the Company.

--------------------------------------------------------------------------------

     5. Representations and Warranties Concerning the Company. The Company and
the Seller jointly and severally represent and warrant to the Purchaser that the
statements contained in this Section 5 are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Section 5).

               (a) SEC Reports. The Company has filed all reports, registration
statements, definitive proxy statements and other documents and all amendments
thereto and supplements thereof required to be filed by it with the U.S.
Securities and Exchange Commission since August 13, 2010 (the “SEC Reports”),
all of which have complied in all material respects with the applicable
requirements of the Securities Act, the Exchange Act and the rules and
regulations promulgated thereunder. As of the respective dates of filing in
final or definitive form (or, if amended or superseded by a subsequent filing,
then on the date of such subsequent filing), none of the Company’s SEC Reports
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances in which they were made, not misleading.

               (b) Organization of Company. The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada. The Company is duly authorized to conduct business and is in good
standing under the laws in every jurisdiction in which the ownership or use of
property or the nature of the business conducted by it makes such qualification
necessary except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect. “Material Adverse Effect” means any material
adverse effect on the business, operations, assets, financial condition or
prospects of the Company or its Subsidiaries, if any, taken as a whole or on the
transactions contemplated hereby or by the agreements or instruments to be
entered into in connection herewith. The Company has full corporate power and
authority and all licenses, permits, and authorizations necessary to carry on
its business. The Company has no subsidiaries and does not control any entity,
directly or indirectly, or have any direct or indirect equity participation in
any other entity. The Seller has delivered to the Purchaser true, correct and
complete copies of the Articles of Incorporation and Bylaws of the Company, as
amended through the date hereof.

               (c) Capitalization; No Restrictive Agreements.

                         (i) The Company’s authorized capital stock, as of the
date of this Agreement, consists of 200,000,000 shares of Common Stock, $0.001
par value per share, of which 2,000,000 shares are issued and outstanding, and
10,000,000 shares of Preferred Stock, $0.001 par value per share, of which no
shares are issued and outstanding.

                         (ii) The Company has not reserved any shares of its
Common Stock for issuance upon the exercise of options, warrants or any other
securities that are exercisable or exchangeable for, or convertible into, Common
Stock. All of the issued and outstanding shares of Common Stock are validly
issued, fully paid and non-assessable and have been issued in compliance with
applicable laws, including, without limitation, applicable federal and state
securities laws. There are no outstanding options, warrants or other rights of
any kind to acquire any additional shares of capital stock of the Company or
securities exercisable or exchangeable for, or convertible into, capital stock
of the Company, nor is the Company committed to issue any such option, warrant,
right or security. There are no agreements relating to the voting, purchase or
sale of capital stock (i) between or among the Company and any of its
stockholders, (ii) between or among the Seller and any third party, or (iii)
between or among any of the Company’s stockholders. The Company is not a party
to any agreement granting any stockholder of the Company the right to cause the
Company to register shares of the capital stock of the Company held by such
stockholder under the Securities Act.

--------------------------------------------------------------------------------

               (d) Financial Statements. The Seller have provided the Purchasers
with audited balance sheets and statements of operations, changes in
stockholders' deficit and cash flows for the period from inception (February 22,
2010) through March 31, 2010 (collectively, the “Financial Statements”). The
Financial Statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis, fairly
present the financial condition, results of operations and cash flows of the
Company as of the respective dates thereof and for the periods referred to
therein and are consistent with the books and records of the Company. The
Company does not have any liability (whether known or unknown, whether asserted
or unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for taxes, except for liabilities expressly specified in the
Financial Statements (none of which results from, arises out of, relates to, is
in the nature of, or was caused by any breach of contract, breach of warranty,
tort, infringement, or violation of law).

               (e) Absence of Certain Changes. Since March 31, 2010, there has
not been any event or condition of any character which has materially adversely
affected, or may be expected to materially adversely affect, the Company’s
business or prospects, including, but not limited to any material adverse change
in the condition, assets, Liabilities (existing or contingent) or business of
the Company from that shown in the Financial Statements.

               (f) Legal Proceedings. As of the date of this Agreement, there is
no legal, administrative, investigatory, regulatory or similar action, suit,
claim or proceeding which is pending or threatened against the Company which, if
determined adversely to the Company, could have, individually or in the
aggregate, a Material Adverse Effect.

               (g) Legal Compliance. The Company has complied in all material
respects with all applicable laws (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder) of all
applicable governmental authorities, and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against the Company alleging any failure so to comply. Neither the
Company, nor any officer, director, employee, consultant or agent of the Company
has made, directly or indirectly, any payment or promise to pay, or gift or
promise to give or authorized such a promise or gift, of any money or anything
of value, directly or indirectly, to any governmental official, customer or
supplier for the purpose of influencing any official act or decision of such
official, customer or supplier or inducing him, her or it to use his, her or its
influence to affect any act or decision of an applicable governmental authority
or customer, under circumstances which could subject the Company or any
officers, directors, employees or consultants of the Company to administrative
or criminal penalties or sanctions.

--------------------------------------------------------------------------------

               (h) Tax Matters.

                         (i) The Company has filed all state and federal tax
returns that it was required to file. All such tax returns were correct and
complete in all material respects. All taxes owed by the Company have been paid.
The Company is not currently the beneficiary of any extension of time within
which to file any tax return. No claim has ever been made by an authority in a
jurisdiction where the Company does not file tax returns that it is or may be
subject to taxation by that jurisdiction. There are no security interests or
Liens on any of the assets of the Company that arose in connection with any
failure (or alleged failure) to pay any tax.

                         (ii) The Company has withheld and paid all taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, stockholder, or other third
party.

                         (iii) The Seller does not expect any authority to
assess any additional taxes for any period for which tax returns have been
filed. There is no dispute or claim concerning any Liability with respect to any
taxes (a “Tax Liability”) of the Company either (A) claimed or raised by any
authority in writing or (B) as to which the Company and the Seller has knowledge
based upon personal contact with any agent of such authority. No tax returns of
the Company have ever been audited or are currently the subject of an audit. The
Seller has delivered to the Purchaser correct and complete copies of all federal
and state income and other material tax returns, examination reports, and
statements of deficiencies assessed against or agreed to by the Company since
inception.

               (i) Liabilities of the Company. As of the date hereof, the
Company has total liabilities of less than $5,000, which liabilities will be
paid off at or prior to the Closing and will in no event become the liability of
the Purchaser or remain the liabilities of the Company following the Closing.

               (j) Shell Company. The Company is a Shell Company as defined in
Rule 12(b)(2) promulgated under the Exchange Act. The Company maintains limited
operations and does not employ any employees and does not maintain any employee
benefit or stock option or similar equity incentive plans.

               (k) Disclosure. No representation or warranty by the Seller
contained in this Agreement, and no statement contained in the any document,
certificate or other instrument delivered or to be delivered by or on behalf of
the Seller pursuant to this Agreement, contains or will contain any untrue
statement of a material fact or omit or will omit to state any material fact
necessary, in light of the circumstances under which it was or will be made, in
order to make the statements herein or therein not misleading.

--------------------------------------------------------------------------------

     6. Representations and Warranties of the Purchaser.

          The Purchaser represents and warrants to the Seller as follows:

               (a) The Purchaser has full power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby. This Agreement
constitutes a valid and binding obligation of the Purchaser enforceable in
accordance with its terms, except as (i) the enforceability hereof may be
limited by bankruptcy, insolvency or similar laws affecting the enforceability
of creditor's rights generally and (ii) the availability of equitable remedies
may be limited by equitable principles of general applicability.

               (b) Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby, nor compliance by the
Purchaser with any of the provisions hereof will: violate, or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in the creation of any Lien upon any of the properties or assets of the
Purchaser under any of the terms, conditions or provisions of any material note,
bond, indenture, mortgage, deed or trust, license, lease, agreement or other
instrument or obligation to which he is a party or by which he or any of his
properties or assets may be bound or affected, except for such violations,
conflicts, breaches or defaults as do not have, in the aggregate, any material
adverse effect; or violate any material order, writ, injunction, decree,
statute, rule or regulation applicable to the Purchaser or any of its properties
or assets, except for such violations which do not have, in the aggregate, any
material adverse effect.

               (c) The Purchaser is acquiring the Seller Shares for its own
account for investment and not for the account of any other person and not with
a view to or for distribution, assignment or resale in connection with any
distribution within the meaning of the Securities Act. The Purchaser agrees not
to sell or otherwise transfer the Seller Shares unless they are registered under
the Securities Act and any applicable state securities laws, or an exemption or
exemptions from such registration are available. The Purchaser has knowledge and
experience in financial and business matters such that it is capable of
evaluating the merits and risks of acquiring the Seller Shares.

               (d) No permit, consent, approval or authorization of, or
declaration, filing or registration with any governmental or regulatory
authority or the consent of any third party is required in connection with the
execution and delivery by the Purchaser of this Agreement and the consummation
of the transactions contemplated hereby.

     7. Brokers and Finders.

     There are no finders and no parties shall be responsible for the payment of
any finders’ fees other than as specifically set forth herein. Other than the
foregoing, neither the Seller, nor any of its directors, officers or agents on
their behalf, have incurred any obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or financial
advisory services or other similar payment in connection with this Agreement.

--------------------------------------------------------------------------------

     8. Pre-Closing Covenants.

     The Parties agree as follows with respect to the period between the
execution of this Agreement and the Closing.

               (a) General. Each of the Parties will use his or its best efforts
to take all action and to do all things necessary, proper, or advisable in order
to consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 10 below).

               (b) Notices and Consents. Each of the Parties will give any
notices to, make any filings with, and use its best efforts to obtain any
authorizations, consents, and approvals of governmental authorities necessary in
order to consummate the transactions contemplated hereby.

     9. Post-Closing Covenants.

               (a) The Parties agree that if at any time after the Closing any
further action is necessary or desirable to carry out the purposes of this
Agreement, each of the Parties will take such further action (including the
execution and delivery of such further instruments and documents) as any other
Party may reasonably request, all at the sole cost and expense of the requesting
Party.

               (b) The Seller shall pay all costs associated with (a) the filing
of a current report on Form 8-K of the Company that discloses the entry into
this agreement and the closing of the transactions contemplated hereby, (b) an
information statement on Form 14f-1 if requested by the Purchaser in connection
with a change of a majority of the directors of the Company concurrent with the
change of control contemplated by this Agreement, (c) the quarterly report of
the Company on Form 10-Q for the quarter ended December 31, 2010, and (d) the
annual report of the Company on Form 10-K for the fiscal year ended March 31,
2011.

     10. Conditions to Obligation to Close.

               (a) Conditions to Obligation of the Purchaser.

     The obligation of the Purchaser to consummate the transactions to be
performed by the Purchaser in connection with the Closing are subject to
satisfaction of the following conditions:

                         (i) the representations and warranties set forth in
Sections 4 and 5 above shall be true and correct in all material respects at and
as of the Closing Date;

                         (ii) the Seller shall have performed and complied with
all of its covenants hereunder in all material respects through the Closing;

--------------------------------------------------------------------------------

                         (iii) no action, suit, or proceeding shall be pending
or threatened before any court or quasi-judicial or administrative agency of any
federal, state, local, or foreign jurisdiction or before any arbitrator wherein
an unfavorable injunction, judgment, order, decree, ruling, or charge would (A)
prevent consummation of any of the transactions contemplated by this Agreement
or (B) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect);

                         (iv) the Purchaser shall have received the resignation
of the sole officer and director of the Company and the designees specified by
the Purchaser will have been appointed as officers and directors of the Company;

                         (v) the Purchaser will have received such pay-off
letters and releases relating to outstanding indebtedness and liabilities as it
will have reasonably requested and such pay-off letters and releases will be in
form and substance reasonably satisfactory to the Purchaser.

     The Purchaser may waive any condition specified in this Section 10(a) at or
prior to the Closing in writing executed by the Purchaser.

               (b) Conditions to Obligation of the Seller.

     The obligations of the Seller to consummate the transactions to be
performed by it in connection with the Closing are subject to satisfaction of
the following conditions:

                         (i) the representations and warranties set forth in
Section 6 above shall be true and correct in all material respects at and as of
the Closing Date;

                         (ii) the Purchaser shall have performed and complied
with all of its covenants hereunder in all material respects through the
Closing;

                         (iii) no action, suit, or proceeding shall be pending
or threatened before any court or quasi-judicial or administrative agency of any
federal, state, local, or foreign jurisdiction or before any arbitrator wherein
an unfavorable injunction, judgment, order, decree, ruling, or charge would (A)
prevent consummation of any of the transactions contemplated by this Agreement
or (B) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect); and

                         (iv) all actions to be taken by the Purchaser in
connection with consummation of the transactions contemplated hereby and all
certificates, instruments, and other documents required to effect the
transactions contemplated hereby will be satisfactory in form and substance to
the Seller.

     The Seller may waive any condition specified in this Section 10(b) at or
prior to the Closing in writing executed by the Seller.

--------------------------------------------------------------------------------

     11. Miscellaneous.

               (a) Facsimile Execution and Delivery. Facsimile execution and
delivery of this Agreement is legal, valid and binding execution and delivery
for all purposes.

               (b) No Third-Party Beneficiaries. This Agreement shall not confer
any rights or remedies upon any person other than the Parties and their
respective successors and permitted assigns.

               (c) Entire Agreement. This Agreement (including the documents
referred to herein) constitutes the entire agreement among the Parties and
supersedes any prior understandings, agreements, or representations by or among
the Parties, written or oral, to the extent they related in any way to the
subject matter hereof.

               (d) Succession and Assignment. This Agreement shall be binding
upon and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of his or its rights, interests, or obligations hereunder without the prior
written approval of the Purchaser and the Seller; provided, however, that the
Purchaser may (i) assign any or all of its rights and interests hereunder to one
or more of its Affiliates, and (ii) designate one or more of its affiliates to
perform its obligations hereunder, but no such assignment shall operate to
release Purchaser or a successor from any obligation hereunder unless and only
to the extent that Seller agrees in writing.

               (e) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

               (f) Headings. The Section headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

               (g) Notices. All notices and other communications hereunder shall
be in writing and shall be deemed given if delivered personally or by commercial
delivery service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with confirmation of receipt) to the parties
at their addresses as set forth on the signature pages hereto (or at such other
address for a party as shall be specified by like notice).

               (h) Governing Law. This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of New York without
giving effect to any choice or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York.

               (i) Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Purchaser and the Seller or their respective representatives. No waiver by any
Party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

--------------------------------------------------------------------------------

               (j) Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

               (k) Expenses. Each of the Parties will bear his or its own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby.

               (l) Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state or local
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. The word
“including” shall mean including without limitation. The Parties intend that
each representation, warranty, and covenant contained herein shall have
independent significance. If any Party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant. Nothing
in the disclosure Schedules attached hereto shall be deemed adequate to disclose
an exception to a representation or warranty made herein, however, unless the
disclosure Schedules identifies the exception with particularity and describes
the relevant facts in detail. Without limiting the generality of the foregoing,
the mere listing (or inclusion of a copy) of a document or other item in the
disclosure Schedules or supplied in connection with the Purchaser’ due diligence
review, shall not be deemed adequate to disclose an exception to a
representation or warranty made herein (unless the representation or warranty
has to do with the existence of the document or other item itself).

               (m) Specific Performance. Each of the Parties acknowledges and
agrees that the other Party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the Parties agrees that
the other Party shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
Parties and the matter (subject to the provisions set forth in Section 11(n)
below), in addition to any other remedy to which they may be entitled, at law or
in equity.

--------------------------------------------------------------------------------

               (n) Submission to Jurisdiction. Each of the Parties submits to
the jurisdiction of any state or federal court sitting in New York County, New
York, in any action or proceeding arising out of or relating to this Agreement
and agrees that all claims in respect of the action or proceeding may be heard
and determined in any such court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto. Any Party may make service on any other Party by
sending or delivering a copy of the process to the Party to be served at the
address and in the manner provided for the giving of notices in Section 11(g)
above. Nothing in this Section 11(n), however, shall affect the right of any
Party to bring any action or proceeding arising out of or relating to this
Agreement in any other court or to serve legal process in any other manner
permitted by law or at equity. Each Party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law or at equity.

[signature pages follow]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Seller and the Purchase have caused this Stock
Purchase Agreement to be executed and delivered by their respective officers
thereunto duly authorized, all as of the date first written above.

  PURCHASER:       ASIA JUNWEI FINANCE CAPITAL GROUP COMPANY LIMITED        
 By: /s/Yang Lin                                 Name: Yang
Lin                         Title: Director                                
SELLER:       CORRIDOR VENTURES, LLC          By: /s/David K.
Waldman                   Name: David K. Waldman            Title:
Manager                                   COMPANY:       CORRIDOR VENTURES I
ACQUISITION CORP.          By: /s/David K. Waldman                    Name:
David K. Waldman             Title: Chief Executive Officer  


--------------------------------------------------------------------------------